DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/19/2021 has been entered. Claims 1-20 remain pending the application.

Response to Arguments
Applicant's arguments filed on 10/19/2021 have been fully considered.
Applicant argues on pages 10-13 that Rao fails to disclose the newly added limitations to the claim specifying that activity levels are measured in anatomical structures of the brain and that Rao only discloses measuring activity levels in regions of the brain. The Examiner respectfully disagrees. The broadest reasonable interpretation of the term “anatomical structure” would include a “region” of the brain. The claims do not offer any limitations which differentiate a “structure” of a brain within a “region” of the brain. Rao discloses measuring activity levels in different regions of the brain (Rao, Para 9; “fMRI imaging is applied in combination with particular stimuli and tasks that activate specific regions of the brain known to be affected by specific CNS disorders. Local brain activity is then measured”) and compared with healthy and diseased activity levels in those same regions (Rao, Para 9; “fMRI signal intensity information over time is correlated with the time course of the activation tasks to allow identification and visualization of task-related brain activity in the regions of interest. Comparisons may then be performed between the fMRI data for the images obtained during the stimulus task periods and during the rest periods. Patterns of neural activity uncovered in patients subject to CNS disorders can be compared to activity observed in healthy controls and with statistical norms for healthy individuals and also for patients known to be afflicted to varying degrees by particular CNS disorder […] disease progression and staging may be estimated and the affects of therapies assessed with reference to regions of the brain functionally affected by the pathology of particular disorders”). If the Applicant believes that their invention differs from Rao via some special definition or selection of the regions in the brain, the Examiner encourages the Applicant to include these different in the claims. Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US20050085705, hereafter Rao) in view of Krishna et al. (US20150227702, hereafter Krishna).
Regarding claim 1, Rao discloses a system, comprising:
a computing device (processing module 42) in communication with a magnetic resonance imaging (MRI) device (Rao, Para 22; “The processing module 42 filters and analyses the fMRI data supplied to it”), wherein the computing device is operable to:
obtain magnetic resonance (MR) data by use of the MRI device (Rao, Para 20; “the basic components of a magnetic resonance imaging (MRI) machine 10 are shown including the fMRI system 5, which operates in conjunction with the MRI machine 10 […] The operator of the imaging machine 10 provides input to the main MRI machine computer 20 through a display and control console 34. An imaging sequence is selected and customized by the operator from the console 34. The operator can see the MRI images on a video display located on the console 34”),
obtain functional magnetic resonance (fMRI) data by use of the MRI device (Rao, Para 23; “In step 50 fMRI data indicative of neural activity from a large number of healthy subjects generated with respect to a specific region of interest in the brain known to be affected by the disorder and generated in response to a specific activation task known to induce functional activity in this region of the brain is collected”),
(Rao, Para 22; “The processing module 42 filters and analyses the fMRI data supplied to it by the data acquisition and interface module 40 by creating anatomical 3-dimensional datasets, converting the anatomical volumes into Talairach coordinate space, concatenating the functional time series datasets from multiple runs, registering the 3D time datasets to bring them into alignment […] a trigger signal coincident with the acquisition of each MR image is fed into the computer controlled video display 6 by the fMRI system 5”),
determine an abnormality in the anatomical structure (Rao, Para 23; “In step 58 neural abnormalities based on the one or more differences are identified and the presence of the disorder in the patient is corroborated 9 (or not corroborated) based on the differences in support of diagnosing the disorder in the patient”) by comparing on an anatomical-structure-by anatomical structure basis a test activation level within a geometry of the anatomical structure (Rao, Para 23; “fMRI data indicative of neural activity from a large number of healthy subjects generated with respect to a specific region of interest in the brain”) to data in a normative database (Rao, Para 23; “In step 56 the neural activity indicated by fMRI data indicative of neural activity from the patient having or suspected of having the disorder is compared with the normative standard for neural activity by measuring one or more activity level differences between the activity for the patient and the normative standard.”), wherein the data in the normative database include activation levels of the anatomical structure of a plurality of neurologically non-(Rao, Para 22; “The processing module 44 also analyzes the data and compares the data with normative data, indices and standards derived from a normative database of data acquired under comparable conditions from large numbers of healthy subjects”); and
output, to a display device, a graphical representation of the abnormality in the anatomical structure (Rao, Para 24; “comprising the results of an fMRI study with respect to identification of neural abnormalities or disorder staging […]The results are described in panel 55 and statistical information characterizing the result is graphically or diagrammatically shown in panel 65.”) (Rao, Para 24; “The activation task is identified in panel 45 and the region of interest is shown with reference to a brain map as panel 48.”) (Figure 4 showing this).
Rao does not disclose delineating a geometry of the anatomical structure by on segmenting the MR data.
In an analogous brain activity analysis system field of endeavor Krishna discloses
aligning brain activity data with the geometry of an anatomical structure (Krishna, Para 198; “process can automatically associate the location of a source (for example, electrode, high energy event detected by a system of electrodes, problem area detected by EEG, etc.) with an MRI-labeled brain region or multiple brain region”), and
delineating a geometry of the anatomical structure by on segmenting MR data (Krishna, Para 198; “The process depicted in FIG. 5 advantageously combines results of EEG with brain segmentation from MRI. […] whole brain segmentation from structural MRI can parcel the brain into over 37 different regions and automatically detect morphometric abnormalities”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao to include delineating a geometry of the anatomical structure by on segmenting the MR data in order to provide more accurate brain signal analysis which allows for better diagnosis as taught by Rao (Rao, Para 198).

Regarding claim 2, Rao as modified by Krishna above discloses all of the limitations of claim 1 as discussed above.
Rao as modified by Krishna above further discloses wherein the computing device is further operable to:
determine a probability of a neurological disorder, when the abnormality is determined (Rao, Para 23; “In step 58 neural abnormalities based on the one or more differences are identified and the presence of the disorder in the patient is corroborated 9 (or not corroborated) based on the differences in support of diagnosing the disorder in the patient”) (Rao, Para 24; “The results are described in panel 55 and statistical information characterizing the result is graphically or diagrammatically shown in panel 65.”) (Rao, Figure 4; displaying this result), by matching the test activation level associated with the abnormality to a characteristic pattern of the neurological disorder in a biomarker database (Rao, Para 26; “fMRI data indicative of neural activity from the patient suffering from the disorder generated with respect to the region of the brain and generated in response to the activation task is compared with the profile of neural activity by apprising one or more differences between the neural activity for the patient and the profile of the disease. The stage of the disorder in the patient is gauged based on these differences”), 
wherein the data in the biomarker database include activation levels of the anatomical structure of a plurality of neurologically diseased subjects (Rao, Para 22; “The processing module 44 also analyzes the data and compares the data with normative data, indices and standards derived from a normative database of data acquired under comparable conditions from large numbers of healthy subjects and patients afflicted with the same CNS disorders.”), and
wherein the graphical representation includes the probability of the neurological disorder (Rao, Para 24; “comprising the results of an fMRI study with respect to identification of neural abnormalities or disorder staging […]The results are described in panel 55 and statistical information characterizing the result is graphically or diagrammatically shown in panel 65.”) (Rao, Figure 4, showing this).

Regarding claim 3, Rao as modified by Krishna above discloses all of the limitations of claim 2 as discussed above.
Rao as modified by Krishna above further discloses wherein the computing device is further operable to: determine the abnormality in the anatomical structure by comparing the test activation level within the geometry of the anatomical structure to the data in the normative database (Rao, Para 23; “In step 56 the neural activity indicated by fMRI data indicative of neural activity from the patient having or suspected of having the disorder is compared with the normative standard for neural activity by measuring one or more activity level differences between the activity for the patient and the normative standard.”), and
determine the probability of the neurological disorder by comparing the test activation level associated with the abnormality to the data in the biomarker database (Rao, Para 23; “In step 56 the neural activity indicated by fMRI data indicative of neural activity from the patient having or suspected of having the disorder is compared with the normative standard for neural activity by measuring one or more activity level differences between the activity for the patient and the normative standard.”),
wherein the data in the normative database include activation levels of the anatomical structure of the plurality of neurologically non-diseased subjects (Rao, Para 23; “Thereafter, in step 52 a normative standard is developed for neural activity in the region of interest in response to the activation task based on statistical analysis of the fMRI data gathered from the healthy subjects”), and
wherein the data in the biomarker database include activation levels of the anatomical structure of the plurality of neurologically diseased subjects (Rao, Para 22; “The processing module 44 also analyzes the data and compares the data with normative data, indices and standards derived from a normative database of data acquired under comparable conditions from large numbers of […] patients afflicted with the same CNS disorders.”) and as discussed in the rejections of claims 1 and 2 above.

However, Krishna further discloses using test electrical activity level determined by aligning electroencephalography (EEG) data obtained by use of an EEG device in communication with a computing device and a geometry of an anatomical structure (Krishna, Para 199; “step 306, an initial EEG to MRI spatial registration may be conducted […] The EEG and MRI data is brought together not only at the beginning of the process (as key inputs for the process) but is also brought together to provide for better anatomical labeling of EEG events (step 322), better source physical localization and characterization (step 324), and, ultimately, better clinical correlation decision support results (step 326)”) Krishna, Para 198; “The process depicted in FIG. 5 advantageously combines results of EEG with brain segmentation from MRI. […] whole brain segmentation from structural MRI can parcel the brain into over 37 different regions and automatically detect morphometric abnormalities”) (Krishna, Para 8; “at least one of the one or more analytic modules of the system is configured for combined analysis of two or more different types of medical data. In some embodiments, the at least one of the one or more analytic modules is configured for combined analysis of structural medical data and functional medical data of an organ to associate a source of an organ activity with a location in an anatomical structure of the organ. In some embodiments, the different types of medical data include EEG, MEG, ECG, MRI, CT, PET, and SPECT”).
(Rao, Para 205 and 199).
Rao as modified by Krishna above is interpreted as disclosing these limitations in this claim because Rao is modified by Krishna to additionally include EEG data and Rao already discloses the comparative steps with normative and biomarker data with brain activity.

Regarding claim 4, Rao as modified by Krishna above discloses all of the limitations of claim 2 as discussed above.
Rao as modified by Krishna above further discloses wherein the computing device is further operable to: determine the abnormality in the anatomical structure by comparing the test activation level within the geometry of the anatomical structure to the data in the normative database (Rao, Para 23; “In step 56 the neural activity indicated by fMRI data indicative of neural activity from the patient having or suspected of having the disorder is compared with the normative standard for neural activity by measuring one or more activity level differences between the activity for the patient and the normative standard.”), and
(Rao, Para 23; “In step 56 the neural activity indicated by fMRI data indicative of neural activity from the patient having or suspected of having the disorder is compared with the normative standard for neural activity by measuring one or more activity level differences between the activity for the patient and the normative standard.”),
wherein the data in the normative database include activation levels of the anatomical structure of the plurality of neurologically non-diseased subjects (Rao, Para 23; “Thereafter, in step 52 a normative standard is developed for neural activity in the region of interest in response to the activation task based on statistical analysis of the fMRI data gathered from the healthy subjects”), and
wherein the data in the biomarker database include activation levels of the anatomical structure of the plurality of neurologically diseased subjects (Rao, Para 22; “The processing module 44 also analyzes the data and compares the data with normative data, indices and standards derived from a normative database of data acquired under comparable conditions from large numbers of […] patients afflicted with the same CNS disorders.”) and as discussed in the rejections of claims 1 and 2 above.
Rao does not disclose wherein this process is done using test electrical activity level determined by aligning magnetoencephalography (MEG) data obtained by use of an MEG device and the geometry of the anatomical structure.
(Krishna, Para 46; “As shown, the system can analyze EEG data, MEG data, and/or other medical imaging data for conducting a multi-factor brain analysis”) (Krishna, Para 50; “Medical diagnostic machine 120 may be one or more of an EEG machine, MRI machine, MEG machine, ECG machine, CT machine, PET machine, and SPECT machine.”) (Krishna, Para 199; “step 306, an initial EEG to MRI spatial registration may be conducted […] The EEG and MRI data is brought together not only at the beginning of the process (as key inputs for the process) but is also brought together to provide for better anatomical labeling of EEG events (step 322), better source physical localization and characterization (step 324), and, ultimately, better clinical correlation decision support results (step 326)”) Krishna, Para 198; “The process depicted in FIG. 5 advantageously combines results of EEG with brain segmentation from MRI. […] whole brain segmentation from structural MRI can parcel the brain into over 37 different regions and automatically detect morphometric abnormalities”).
Krishna is interpreted as disclosing this limitation in the claim because although EEG is used as the exemplary modality in the description, Krishna discloses that the diagnostic machine could also be an MEG machine producing MEG data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao wherein this is done using test electrical activity level determined by aligning magnetoencephalography (MEG) data (Rao, Para 2).
Rao as modified by Krishna above is interpreted as disclosing the limitations in this claim because Rao is modified by Krishna to additionally include MEG data and Rao already discloses the comparative steps with normative and biomarker data with brain activity.

Regarding claim 6, Rao as modified by Krishna above discloses all of the limitations of claim 2 as discussed above.
Rao as modified by Krishna above further discloses wherein the graphical representation includes a treatment recommendation (Rao, Claim 7; “recommending a therapy for said patient based on said differences in neural activity.”).

Regarding claim 7, Rao as modified by Krishna above discloses all of the limitations of claim 2 as discussed above.
Rao as modified by Krishna above further discloses wherein the graphical representation includes a prescription recommendation (Rao, Claim 7; “recommending a therapy for said patient based on said differences in neural activity.”) (Rao, Para 4; “determination of therapy. For example, in Parkinson's disease the chronic use of L-DOPA therapy”).
Rao is interpreted as disclosing this limitation in the claims because a person having ordinary skill in the art would understand that the scope of the term therapy in Rao includes prescription drugs such as L-DOPA.

Regarding claim 8, Rao as modified by Krishna above discloses all of the limitations of claim 2 as discussed above.
Rao as modified by Krishna above further discloses wherein the graphical representation comprises a report (Rao, Para 24; “Referring now to FIG. 4, the reporting box 35 comprises a set of panels which visually display the essential elements of information comprising the results of an fMRI study with respect to identification of neural abnormalities or disorder staging.”).

Regarding claim 9, Rao as modified by Krishna above discloses all of the limitations of claim 2 as discussed above.
Rao as modified by Krishna above further discloses the MRI device and the display device (Rao, Figure 2; display 6 and MRI machine 10) (Rao, Para 22; “Referring now to FIG. 2, the fMRI system 5 includes the data acquisition and interface module 40, the processing module 42, the display module 44 and the input console 46 as well as the subject projection screen or display 6”) (Rao, Para 20; “the basic components of a magnetic resonance imaging (MRI) machine 10 are shown including the fMRI system 5, which operates in conjunction with the MRI machine 10”).

Regarding claim 10, Rao discloses a system, comprising:
a computing device (processing module 42) in communication with a magnetic resonance imaging (MRI) device (Rao, Para 22; “The processing module 42 filters and analyses the fMRI data supplied to it”), wherein the computing device is operable to:
obtain magnetic resonance (MR) data by use of the MRI device (Rao, Para 20; “the basic components of a magnetic resonance imaging (MRI) machine 10 are shown including the fMRI system 5, which operates in conjunction with the MRI machine 10 […] The operator of the imaging machine 10 provides input to the main MRI machine computer 20 through a display and control console 34. An imaging sequence is selected and customized by the operator from the console 34. The operator can see the MRI images on a video display located on the console 34”),
obtain functional magnetic resonance (fMRI) data by use of the MRI device (Rao, Para 23; “In step 50 fMRI data indicative of neural activity from a large number of healthy subjects generated with respect to a specific region of interest in the brain known to be affected by the disorder and generated in response to a specific activation task known to induce functional activity in this region of the brain is collected”),
determine a test activation level in an anatomical structure the test by aligning fMRI data and the geometry of the anatomical structure (Rao, Para 22; “The processing module 42 filters and analyses the fMRI data supplied to it by the data acquisition and interface module 40 by creating anatomical 3-dimensional datasets, converting the anatomical volumes into Talairach coordinate space, concatenating the functional time series datasets from multiple runs, registering the 3D time datasets to bring them into alignment […] a trigger signal coincident with the acquisition of each MR image is fed into the computer controlled video display 6 by the fMRI system 5”),
determine a probability of a neurological disorder (Rao, Para 23; “In step 58 neural abnormalities based on the one or more differences are identified and the presence of the disorder in the patient is corroborated 9 (or not corroborated) based on the differences in support of diagnosing the disorder in the patient”) (Rao, Para 24; “The results are described in panel 55 and statistical information characterizing the result is graphically or diagrammatically shown in panel 65.”) (Rao, Figure 4; displaying this result) by comparing on an anatomical-structure-by anatomical structure basis a test activation level within a geometry of the anatomical structure (Rao, Para 23; “fMRI data indicative of neural activity from a large number of healthy subjects generated with respect to a specific region of interest in the brain”) to a characteristic pattern of the neurological disorder in a biomarker database (Rao, Para 26; “fMRI data indicative of neural activity from the patient suffering from the disorder generated with respect to the region of the brain and generated in response to the activation task is compared with the profile of neural activity by apprising one or more differences between the neural activity for the patient and the profile of the disease. The stage of the disorder in the patient is gauged based on these differences”), wherein the data in the biomarker database include activation levels of the anatomical structure of a plurality of neurologically diseased subjects (Rao, Para 22; “The processing module 44 also analyzes the data and compares the data with normative data, indices and standards derived from a normative database of data acquired under comparable conditions from large numbers of […] patients afflicted with the same CNS disorders.”); and
output, to a display device, a graphical representation of the probability of the neurological disorder (Rao, Para 24; “comprising the results of an fMRI study with respect to identification of neural abnormalities or disorder staging […]The results are described in panel 55 and statistical information characterizing the result is graphically or diagrammatically shown in panel 65.”) (Rao, Figure 4, showing this).
Rao does not disclose delineating a geometry of the anatomical structure by on segmenting the MR data.
In an analogous brain activity analysis system field of endeavor Krishna discloses
aligning brain activity data with the geometry of an anatomical structure (Krishna, Para 198; “process can automatically associate the location of a source (for example, electrode, high energy event detected by a system of electrodes, problem area detected by EEG, etc.) with an MRI-labeled brain region or multiple brain region”), and
delineating a geometry of the anatomical structure by on segmenting MR data (Krishna, Para 198; “The process depicted in FIG. 5 advantageously combines results of EEG with brain segmentation from MRI. […] whole brain segmentation from structural MRI can parcel the brain into over 37 different regions and automatically detect morphometric abnormalities”).
(Rao, Para 198).

Regarding claim 11, Rao as modified by Krishna above discloses all of the limitations of claim 10 as discussed above.
Rao as modified by Krishna above further discloses wherein the computing device is further operable to:
determine an abnormality in the anatomical structure (Rao, Para 23; “In step 58 neural abnormalities based on the one or more differences are identified and the presence of the disorder in the patient is corroborated 9 (or not corroborated) based on the differences in support of diagnosing the disorder in the patient”) by comparing the test activation level within a geometry of the anatomical structure (Rao, Para 23; “fMRI data indicative of neural activity from a large number of healthy subjects generated with respect to a specific region of interest in the brain”) to data in a normative database (Rao, Para 23; “In step 56 the neural activity indicated by fMRI data indicative of neural activity from the patient having or suspected of having the disorder is compared with the normative standard for neural activity by measuring one or more activity level differences between the activity for the patient and the normative standard. I”),
(Rao, Para 22; “The processing module 44 also analyzes the data and compares the data with normative data, indices and standards derived from a normative database of data acquired under comparable conditions from large numbers of healthy subjects”), and
wherein the graphical representation includes the abnormality in the anatomical structure (Rao, Para 24; “comprising the results of an fMRI study with respect to identification of neural abnormalities or disorder staging […]The results are described in panel 55 and statistical information characterizing the result is graphically or diagrammatically shown in panel 65.”) (Rao, Para 24; “The activation task is identified in panel 45 and the region of interest is shown with reference to a brain map as panel 48.”) (Figure 4 showing this).

Regarding claim 12, Rao as modified by Krishna above discloses all of the limitations of claim 11 as discussed above.
Rao as modified by Krishna above further discloses wherein the computing device is further operable to: determine the abnormality in the anatomical structure by comparing the test activation level within the geometry of the anatomical structure to the data in the normative database (Rao, Para 23; “In step 56 the neural activity indicated by fMRI data indicative of neural activity from the patient having or suspected of having the disorder is compared with the normative standard for neural activity by measuring one or more activity level differences between the activity for the patient and the normative standard.”), and
determine the probability of the neurological disorder by comparing the test activation level associated with the abnormality to the characteristic pattern of the neurological disorder in the biomarker database (Rao, Para 23; “In step 56 the neural activity indicated by fMRI data indicative of neural activity from the patient having or suspected of having the disorder is compared with the normative standard for neural activity by measuring one or more activity level differences between the activity for the patient and the normative standard.”),
wherein the data in the normative database include activation levels of the anatomical structure of the plurality of neurologically non-diseased subjects (Rao, Para 23; “Thereafter, in step 52 a normative standard is developed for neural activity in the region of interest in response to the activation task based on statistical analysis of the fMRI data gathered from the healthy subjects”), and
wherein the data in the biomarker database include activation levels of the anatomical structure of the plurality of neurologically diseased subjects (Rao, Para 22; “The processing module 44 also analyzes the data and compares the data with normative data, indices and standards derived from a normative database of data acquired under comparable conditions from large numbers of […] patients afflicted with the same CNS disorders.”) and as discussed in the rejections of claims 10 and 11 above.

However, Krishna further discloses using test electrical activity level determined by aligning electroencephalography (EEG) data obtained by use of an EEG device and a geometry of an anatomical structure (Krishna, Para 199; “step 306, an initial EEG to MRI spatial registration may be conducted […] The EEG and MRI data is brought together not only at the beginning of the process (as key inputs for the process) but is also brought together to provide for better anatomical labeling of EEG events (step 322), better source physical localization and characterization (step 324), and, ultimately, better clinical correlation decision support results (step 326)”) Krishna, Para 198; “The process depicted in FIG. 5 advantageously combines results of EEG with brain segmentation from MRI. […] whole brain segmentation from structural MRI can parcel the brain into over 37 different regions and automatically detect morphometric abnormalities”) (Krishna, Para 8; “at least one of the one or more analytic modules of the system is configured for combined analysis of two or more different types of medical data. In some embodiments, the at least one of the one or more analytic modules is configured for combined analysis of structural medical data and functional medical data of an organ to associate a source of an organ activity with a location in an anatomical structure of the organ. In some embodiments, the different types of medical data include EEG, MEG, ECG, MRI, CT, PET, and SPECT”).
(Rao, Para 205 and 199).
Rao as modified by Krishna above is interpreted as disclosing the limitations in this claim because Rao is modified by Krishna to additionally include EEG data and Rao already discloses the comparative steps with normative and biomarker data with brain activity.

Regarding claim 13, Rao as modified by Krishna above discloses all of the limitations of claim 11 as discussed above.
Rao as modified by Krishna above further discloses wherein the computing device is further operable to: determine the abnormality in the anatomical structure by comparing the test activation level within the geometry of the anatomical structure to the data in the normative database (Rao, Para 23; “In step 56 the neural activity indicated by fMRI data indicative of neural activity from the patient having or suspected of having the disorder is compared with the normative standard for neural activity by measuring one or more activity level differences between the activity for the patient and the normative standard.”), and
determine the probability of the neurological disorder by comparing the test activation level associated with the abnormality to the characteristic pattern of the (Rao, Para 23; “In step 56 the neural activity indicated by fMRI data indicative of neural activity from the patient having or suspected of having the disorder is compared with the normative standard for neural activity by measuring one or more activity level differences between the activity for the patient and the normative standard.”),
wherein the data in the normative database include activation levels of the anatomical structure of the plurality of neurologically non-diseased subjects (Rao, Para 23; “Thereafter, in step 52 a normative standard is developed for neural activity in the region of interest in response to the activation task based on statistical analysis of the fMRI data gathered from the healthy subjects”), and
wherein the data in the biomarker database include activation levels of the anatomical structure of the plurality of neurologically diseased subjects (Rao, Para 22; “The processing module 44 also analyzes the data and compares the data with normative data, indices and standards derived from a normative database of data acquired under comparable conditions from large numbers of […] patients afflicted with the same CNS disorders.”) and as discussed in the rejections of claims 10 and 11 above.
Rao does not disclose wherein this process is done using test electrical activity level determined by aligning magnetoencephalography (MEG) data obtained by use of an MEG device and the geometry of the anatomical structure.
However, Krishna further discloses using test electrical activity level determined by aligning magnetoencephalography (MEG) data obtained by use of an MEG device and a geometry of an anatomical structure (Krishna, Para 46; “As shown, the system can analyze EEG data, MEG data, and/or other medical imaging data for conducting a multi-factor brain analysis”) (Krishna, Para 50; “Medical diagnostic machine 120 may be one or more of an EEG machine, MRI machine, MEG machine, ECG machine, CT machine, PET machine, and SPECT machine.”) (Krishna, Para 199; “step 306, an initial EEG to MRI spatial registration may be conducted […] The EEG and MRI data is brought together not only at the beginning of the process (as key inputs for the process) but is also brought together to provide for better anatomical labeling of EEG events (step 322), better source physical localization and characterization (step 324), and, ultimately, better clinical correlation decision support results (step 326)”) Krishna, Para 198; “The process depicted in FIG. 5 advantageously combines results of EEG with brain segmentation from MRI. […] whole brain segmentation from structural MRI can parcel the brain into over 37 different regions and automatically detect morphometric abnormalities”).
Krishna is interpreted as disclosing this limitation in the claim because although EEG is used as the exemplary modality in the description, Krishna discloses that the diagnostic machine could also be an MEG machine producing MEG data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao wherein this is done using test electrical activity level determined by aligning magnetoencephalography (MEG) data obtained by use of an MEG device and the geometry of the anatomical structure in order to provide better diagnosis of brain injuries as taught by Rao (Rao, Para 2).
Rao as modified by Krishna above is interpreted as disclosing the limitations in this claim because Rao is modified by Krishna to additionally include MEG data and Rao already discloses the comparative steps with normative and biomarker data with brain activity.

Regarding claim 15, Rao as modified by Krishna above discloses all of the limitations of claim 10 as discussed above.
Rao as modified by Krishna above further discloses wherein the graphical representation includes a treatment recommendation (Rao, Claim 7; “recommending a therapy for said patient based on said differences in neural activity.”).

Regarding claim 16, Rao as modified by Krishna above discloses all of the limitations of claim 10 as discussed above.
Rao as modified by Krishna above further discloses wherein the graphical representation includes a prescription recommendation (Rao, Claim 7; “recommending a therapy for said patient based on said differences in neural activity.”) (Rao, Para 4; “determination of therapy. For example, in Parkinson's disease the chronic use of L-DOPA therapy”).
Rao is interpreted as disclosing this limitation in the claims because a person having ordinary skill in the art would understand that the scope of the term therapy in Rao includes prescription drugs such as L-DOPA.

Regarding claim 17, Rao as modified by Krishna above discloses all of the limitations of claim 10 as discussed above.
Rao as modified by Krishna above further discloses wherein the graphical representation comprises a report (Rao, Para 24; “Referring now to FIG. 4, the reporting box 35 comprises a set of panels which visually display the essential elements of information comprising the results of an fMRI study with respect to identification of neural abnormalities or disorder staging.”).

Regarding claim 18, Rao as modified by Krishna above discloses all of the limitations of claim 10 as discussed above.
Rao as modified by Krishna above further discloses the MRI device and the display device (Rao, Figure 2; display 6 and MRI machine 10) (Rao, Para 22; “Referring now to FIG. 2, the fMRI system 5 includes the data acquisition and interface module 40, the processing module 42, the display module 44 and the input console 46 as well as the subject projection screen or display 6”) (Rao, Para 20; “the basic components of a magnetic resonance imaging (MRI) machine 10 are shown including the fMRI system 5, which operates in conjunction with the MRI machine 10”).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Krishna as applied to claims 2 and 11 above, and further in view of Dale et al. (US20100004527, hereafter Dale).
Regarding claim 5, Rao as modified by Krishna above discloses all of the limitations of claim 2 as discussed above.
Rao as modified by Krishna above further discloses wherein the computing device is further operable to: determine the abnormality in the anatomical structure by comparing a test activation level within the geometry of the anatomical structure to the data in the normative database, and determine the probability of the neurological disorder by comparing the test activation level associated with the abnormality to the data in the biomarker database, wherein the data in the normative database include activation levels of the anatomical structure of the plurality of neurologically non-diseased subjects, and wherein the data in the biomarker database include activation levels of the anatomical structure of the plurality of neurologically diseased subjects as discussed in the rejections of claims 1 and 2 above.
Rao does not disclose wherein this process is done using a test fiber tract density determined by aligning diffusion tensor imaging (DTI) and the geometry of the anatomical structure.
In an analogous brain activity analysis system field of endeavor Dale discloses using a test fiber tract density (Dale, Para 46-49; “3D maps of streamline fiber counts, which are referred to here as fiber density maps, were used to summarize the information obtained from fiber tracking […]these co-registered fiber density maps were averaged across subjects. The average fiber density values were then normalized to the maximum average value for each fiber tract.”) determined by aligning diffusion tensor imaging (DTI) (Dale, Para 80; “The MR data can be acquired by a diffusion tensor imaging protocol”) and a geometry of an anatomical structure (Dale, Para 82; “At 1508, a fiber tract probability map for the subject is generated based at least in part on the diffusion data and the fiber tract atlas. In some cases, calculating a fiber tract probability map includes identifying a spatial correspondence between one or more data voxels and one or more atlas voxels. Identifying a correspondence between the MR data for the subject and the fiber tract atlas may be performed by registering the acquired MR data to the fiber tract atlas.”) to diagnose a patient (Dale, Para 28; “The quantification of white matter properties for individual fiber tracts can also potentially be useful for diagnosistic purposes. Quantification of white matter tracts based on diffusion MRI has the potential of becoming a routine part of clinical practice. The automation and accuracy provided by the described techniques can make such quantification easier and more practical for individual neurology and radiology practices, as well as imaging centers and remote processing providers”) by comparison between healthy and diseased patients (Dale, Para 28; “The described techniques have been demonstrated to be suitable for use in group analyses, in a comparison of healthy controls and patients with temporal lobe epilepsy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao as modified by Krishna above wherein the same process is performed using fiber tract density determined by aligning diffusion tensor imaging (DTI) and the geometry of the anatomical structure in order to provide better diagnosis as taught by Dale (Dale, Para 28).
Rao as modified by Krishna and Dale above is interpreted as disclosing the limitations in this claim because Rao is modified by Dale to additionally include analysis of fiber tract density data with a comparison between healthy and diseased patients and Rao already discloses the comparative steps so a person having ordinary skill in the art would understand that the same processes would be used for fiber tract density data.

Regarding claim 14, Rao as modified by Krishna above discloses all of the limitations of claim 11 as discussed above.
Rao as modified by Krishna above further discloses wherein the computing device is further operable to: determine the abnormality in the anatomical structure by comparing a test activation level within the geometry of the anatomical structure to the data in the normative database, and determine the probability of the neurological disorder by comparing the test activation level associated with the abnormality to the data in the biomarker database, wherein the data in the normative database include activation levels of the anatomical structure of the plurality of neurologically non-diseased subjects, and wherein the data in the biomarker database include activation levels of the anatomical structure of the plurality of neurologically diseased subjects as discussed in the rejections of claims 10 and 11 above.
Rao does not disclose wherein this process is done using a test fiber tract density determined by aligning diffusion tensor imaging (DTI) and the geometry of the anatomical structure.
In an analogous brain activity analysis system field of endeavor Dale discloses using a test fiber tract density (Dale, Para 46-49; “3D maps of streamline fiber counts, which are referred to here as fiber density maps, were used to summarize the information obtained from fiber tracking […]these co-registered fiber density maps were averaged across subjects. The average fiber density values were then normalized to the maximum average value for each fiber tract.”) determined by aligning diffusion tensor imaging (DTI) (Dale, Para 80; “The MR data can be acquired by a diffusion tensor imaging protocol”) and a geometry of an anatomical structure (Dale, Para 82; “At 1508, a fiber tract probability map for the subject is generated based at least in part on the diffusion data and the fiber tract atlas. In some cases, calculating a fiber tract probability map includes identifying a spatial correspondence between one or more data voxels and one or more atlas voxels. Identifying a correspondence between the MR data for the subject and the fiber tract atlas may be performed by registering the acquired MR data to the fiber tract atlas.”) to diagnose a patient (Dale, Para 28; “The quantification of white matter properties for individual fiber tracts can also potentially be useful for diagnosistic purposes. Quantification of white matter tracts based on diffusion MRI has the potential of becoming a routine part of clinical practice. The automation and accuracy provided by the described techniques can make such quantification easier and more practical for individual neurology and radiology practices, as well as imaging centers and remote processing providers”) by comparison between healthy and diseased patients (Dale, Para 28; “The described techniques have been demonstrated to be suitable for use in group analyses, in a comparison of healthy controls and patients with temporal lobe epilepsy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao as modified by Krishna above wherein the same process is performed using fiber tract density determined by aligning diffusion (Dale, Para 28).
Rao as modified by Krishna and Dale above is interpreted as disclosing the limitations in this claim because Rao is modified by Dale to additionally include analysis of fiber tract density data with a comparison between healthy and diseased patients and Rao already discloses the comparative steps so a person having ordinary skill in the art would understand that the same processes would be used for fiber tract density data.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Krishna as applied to claims 1 and 10 above, and further in view of Dale et al. (US20100004527, hereafter Dale) and Narayan (US20160302734).
Regarding claim 19, Rao as modified by Krishna above discloses all of the limitations of claim 1 as discussed above.
Rao as modified by Krishna discloses wherein the data stored in the biomarker database includes for each of a plurality of anatomical structures of the brain: fMRI activation levels of the plurality of neurologically diseased subjects, and wherein determining the probability of the neurological disorder comprises the computing device comparing on an anatomical-structure-by anatomical structure basis the fMRI activation level within the anatomical structure of the brain, to the fMRI activation levels of the plurality of neurologically diseased subjects which are stored in the biomarker database (Rao, Para 20-29 discussing this and as cited above) as discussed in the rejection of claim 1 above.

However, Krishna further discloses using test electrical activity level determined by aligning electroencephalography (EEG) data obtained by use of an EEG device and a geometry of an anatomical structure (Krishna, Para 199; “step 306, an initial EEG to MRI spatial registration may be conducted […] The EEG and MRI data is brought together not only at the beginning of the process (as key inputs for the process) but is also brought together to provide for better anatomical labeling of EEG events (step 322), better source physical localization and characterization (step 324), and, ultimately, better clinical correlation decision support results (step 326)”) Krishna, Para 198; “The process depicted in FIG. 5 advantageously combines results of EEG with brain segmentation from MRI. […] whole brain segmentation from structural MRI can parcel the brain into over 37 different regions and automatically detect morphometric abnormalities”) (Krishna, Para 8; “at least one of the one or more analytic modules of the system is configured for combined analysis of two or more different types of medical data. In some embodiments, the at least one of the one or more analytic modules is configured for combined analysis of structural medical data and functional medical data of an organ to associate a source of an organ activity with a location in an anatomical structure of the organ. In some embodiments, the different types of medical data include EEG, MEG, ECG, MRI, CT, PET, and SPECT”), and
using test electrical activity level determined by aligning magnetoencephalography (MEG) data obtained by use of an MEG device and a geometry of an anatomical structure (Krishna, Para 46; “As shown, the system can analyze EEG data, MEG data, and/or other medical imaging data for conducting a multi-factor brain analysis”) (Krishna, Para 50; “Medical diagnostic machine 120 may be one or more of an EEG machine, MRI machine, MEG machine, ECG machine, CT machine, PET machine, and SPECT machine.”) (Krishna, Para 199; “step 306, an initial EEG to MRI spatial registration may be conducted […] The EEG and MRI data is brought together not only at the beginning of the process (as key inputs for the process) but is also brought together to provide for better anatomical labeling of EEG events (step 322), better source physical localization and characterization (step 324), and, ultimately, better clinical correlation decision support results (step 326)”) Krishna, Para 198; “The process depicted in FIG. 5 advantageously combines results of EEG with brain segmentation from MRI. […] whole brain segmentation from structural MRI can parcel the brain into over 37 different regions and automatically detect morphometric abnormalities”).
(Rao, Para 205 and 199).
Rao as modified by Krishna above is interpreted as disclosing the limitations in this claim because Rao is modified by Krishna to additionally include MEG and EEG data and Rao already discloses the comparative steps with normative and biomarker data with brain activity.
Rao as modified by Krishna above does not clearly and explicitly disclose wherein the data stored in the biomarker database includes, for each of a plurality of anatomical structures of the brain: sequence of activation and diffusion tensor imaging (DTI) fiber tract densities, and wherein determining the probability of the neurological disorder comprises the computing device comparing on an anatomical-structure-by anatomical structure basis a sequence of activation and a fiber tract density within the anatomical structure of the brain, to sequences of activation and fiber tract densities within the anatomical structure of the plurality of neurologically diseased subjects which are stored in the biomarker database.
In an analogous brain activity analysis system field of endeavor Dale discloses using a test fiber tract density (Dale, Para 46-49; “3D maps of streamline fiber counts, which are referred to here as fiber density maps, were used to summarize the information obtained from fiber tracking […]these co-registered fiber density maps were averaged across subjects. The average fiber density values were then normalized to the maximum average value for each fiber tract.”) determined by aligning diffusion tensor imaging (DTI) (Dale, Para 80; “The MR data can be acquired by a diffusion tensor imaging protocol”) and a geometry of an anatomical structure (Dale, Para 82; “At 1508, a fiber tract probability map for the subject is generated based at least in part on the diffusion data and the fiber tract atlas. In some cases, calculating a fiber tract probability map includes identifying a spatial correspondence between one or more data voxels and one or more atlas voxels. Identifying a correspondence between the MR data for the subject and the fiber tract atlas may be performed by registering the acquired MR data to the fiber tract atlas.”) to diagnose a patient (Dale, Para 28; “The quantification of white matter properties for individual fiber tracts can also potentially be useful for diagnosistic purposes. Quantification of white matter tracts based on diffusion MRI has the potential of becoming a routine part of clinical practice. The automation and accuracy provided by the described techniques can make such quantification easier and more practical for individual neurology and radiology practices, as well as imaging centers and remote processing providers”) by comparison between healthy and diseased patients (Dale, Para 28; “The described techniques have been demonstrated to be suitable for use in group analyses, in a comparison of healthy controls and patients with temporal lobe epilepsy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao as modified by Krishna above wherein (Dale, Para 28).
Rao as modified by Krishna and Dale above is interpreted as disclosing the limitations in this claim because Rao is modified by Dale to additionally include analysis of fiber tract density data with a comparison between healthy and diseased patients and Rao already discloses the comparative steps so a person having ordinary skill in the art would understand that the same processes would be used for fiber tract density data.
Rao as modified by Krishna above does not clearly and explicitly disclose wherein the data stored in the biomarker database includes, for each of a plurality of anatomical structures of the brain: sequence of activation and wherein determining the probability of the neurological disorder comprises the computing device comparing on an anatomical-structure-by anatomical structure basis a sequence of activation within the anatomical structure of the brain to sequences of activation within the anatomical structure of the plurality of neurologically diseased subjects which are stored in the biomarker database.
In an analogous brain activity analysis system field of endeavor Narayan discloses measuring a sequence of activation of regions in the brain in order to measure a disease state (Narayan, Para 50-51; “Certain embodiments may include a method to create an index of health and disease computed from fluctuations in a biologic signal including one or more of the following: […] altered activation rate or sequence […] wherein the organ is the brain”).
(Narayan, Para 50-51 and 58).

Regarding claim 20, Rao as modified by Krishna above discloses all of the limitations of claim 10 as discussed above.
Rao as modified by Krishna discloses wherein the data stored in the biomarker database includes for each of a plurality of anatomical structures of the brain: fMRI activation levels of the plurality of neurologically diseased subjects, and wherein determining the probability of the neurological disorder comprises the computing device comparing on an anatomical-structure-by anatomical structure basis the fMRI activation level within the anatomical structure of the brain, to the fMRI activation levels of the plurality of neurologically diseased subjects which are stored in the biomarker database (Rao, Para 20-29 discussing this and as cited above) as discussed in the rejection of claim 10 above.
Rao does not clearly and explicitly disclose wherein the data stored in the biomarker database includes, for each of a plurality of anatomical structures of the brain: magnetoencephalography (MEG) neuronal activity levels and electroencephalography (EEG) electrical activity levels of the plurality of neurologically diseased subjects, and wherein determining the probability of the neurological disorder comprises the computing device comparing on an anatomical-structure-by anatomical 
However, Krishna further discloses using test electrical activity level determined by aligning electroencephalography (EEG) data obtained by use of an EEG device and a geometry of an anatomical structure (Krishna, Para 199; “step 306, an initial EEG to MRI spatial registration may be conducted […] The EEG and MRI data is brought together not only at the beginning of the process (as key inputs for the process) but is also brought together to provide for better anatomical labeling of EEG events (step 322), better source physical localization and characterization (step 324), and, ultimately, better clinical correlation decision support results (step 326)”) Krishna, Para 198; “The process depicted in FIG. 5 advantageously combines results of EEG with brain segmentation from MRI. […] whole brain segmentation from structural MRI can parcel the brain into over 37 different regions and automatically detect morphometric abnormalities”) (Krishna, Para 8; “at least one of the one or more analytic modules of the system is configured for combined analysis of two or more different types of medical data. In some embodiments, the at least one of the one or more analytic modules is configured for combined analysis of structural medical data and functional medical data of an organ to associate a source of an organ activity with a location in an anatomical structure of the organ. In some embodiments, the different types of medical data include EEG, MEG, ECG, MRI, CT, PET, and SPECT”), and
(Krishna, Para 46; “As shown, the system can analyze EEG data, MEG data, and/or other medical imaging data for conducting a multi-factor brain analysis”) (Krishna, Para 50; “Medical diagnostic machine 120 may be one or more of an EEG machine, MRI machine, MEG machine, ECG machine, CT machine, PET machine, and SPECT machine.”) (Krishna, Para 199; “step 306, an initial EEG to MRI spatial registration may be conducted […] The EEG and MRI data is brought together not only at the beginning of the process (as key inputs for the process) but is also brought together to provide for better anatomical labeling of EEG events (step 322), better source physical localization and characterization (step 324), and, ultimately, better clinical correlation decision support results (step 326)”) Krishna, Para 198; “The process depicted in FIG. 5 advantageously combines results of EEG with brain segmentation from MRI. […] whole brain segmentation from structural MRI can parcel the brain into over 37 different regions and automatically detect morphometric abnormalities”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao wherein this is done using test electrical activity level determined by aligning electroencephalography (EEG) data obtained by use of an EEG device and aligning magnetoencephalography (MEG) data obtained by use of an MEG device and the geometry of the anatomical structure in order to provide better localization of electrical activity which allows for better diagnosis as taught by Rao (Rao, Para 205 and 199).
Rao as modified by Krishna above is interpreted as disclosing the limitations in this claim because Rao is modified by Krishna to additionally include MEG and EEG data and Rao already discloses the comparative steps with normative and biomarker data with brain activity.
Rao as modified by Krishna above does not clearly and explicitly disclose wherein the data stored in the biomarker database includes, for each of a plurality of anatomical structures of the brain: sequence of activation and diffusion tensor imaging (DTI) fiber tract densities, and wherein determining the probability of the neurological disorder comprises the computing device comparing on an anatomical-structure-by anatomical structure basis a sequence of activation and a fiber tract density within the anatomical structure of the brain, to sequences of activation and fiber tract densities within the anatomical structure of the plurality of neurologically diseased subjects which are stored in the biomarker database.
In an analogous brain activity analysis system field of endeavor Dale discloses using a test fiber tract density (Dale, Para 46-49; “3D maps of streamline fiber counts, which are referred to here as fiber density maps, were used to summarize the information obtained from fiber tracking […]these co-registered fiber density maps were averaged across subjects. The average fiber density values were then normalized to the maximum average value for each fiber tract.”) determined by aligning diffusion tensor imaging (DTI) (Dale, Para 80; “The MR data can be acquired by a diffusion tensor imaging protocol”) and a geometry of an anatomical structure (Dale, Para 82; “At 1508, a fiber tract probability map for the subject is generated based at least in part on the diffusion data and the fiber tract atlas. In some cases, calculating a fiber tract probability map includes identifying a spatial correspondence between one or more data voxels and one or more atlas voxels. Identifying a correspondence between the MR data for the subject and the fiber tract atlas may be performed by registering the acquired MR data to the fiber tract atlas.”) to diagnose a patient (Dale, Para 28; “The quantification of white matter properties for individual fiber tracts can also potentially be useful for diagnosistic purposes. Quantification of white matter tracts based on diffusion MRI has the potential of becoming a routine part of clinical practice. The automation and accuracy provided by the described techniques can make such quantification easier and more practical for individual neurology and radiology practices, as well as imaging centers and remote processing providers”) by comparison between healthy and diseased patients (Dale, Para 28; “The described techniques have been demonstrated to be suitable for use in group analyses, in a comparison of healthy controls and patients with temporal lobe epilepsy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao as modified by Krishna above wherein the same process is performed using fiber tract density determined by aligning diffusion tensor imaging (DTI) and the geometry of the anatomical structure in order to provide better diagnosis as taught by Dale (Dale, Para 28).
Rao as modified by Krishna and Dale above is interpreted as disclosing the limitations in this claim because Rao is modified by Dale to additionally include analysis of fiber tract density data with a comparison between healthy and diseased patients and Rao already discloses the comparative steps so a person having ordinary skill in the art would understand that the same processes would be used for fiber tract density data.
Rao as modified by Krishna above does not clearly and explicitly disclose wherein the data stored in the biomarker database includes, for each of a plurality of anatomical structures of the brain: sequence of activation and wherein determining the probability of the neurological disorder comprises the computing device comparing on an anatomical-structure-by anatomical structure basis a sequence of activation within the anatomical structure of the brain to sequences of activation within the anatomical structure of the plurality of neurologically diseased subjects which are stored in the biomarker database.
In an analogous brain activity analysis system field of endeavor Narayan discloses measuring a sequence of activation of regions in the brain in order to measure a disease state (Narayan, Para 50-51; “Certain embodiments may include a method to create an index of health and disease computed from fluctuations in a biologic signal including one or more of the following: […] altered activation rate or sequence […] wherein the organ is the brain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao as modified by Krishna and Dale above wherein the same process is performed using sequence of activation in order to accurately measure the health of the brain as taught by Narayan (Narayan, Para 50-51 and 58).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793